



COURT OF APPEAL FOR ONTARIO

CITATION: Fermar Paving Limited v. Ontario
    (Transportation), 2021 ONCA 111

DATE: 20210219

DOCKET: C68358

Doherty, Pepall and Thorburn
    JJ.A.

BETWEEN

Fermar Paving Limited

Applicant (Appellant)

and

Her Majesty the Queen in Right
    of Ontario, as represented by the Minister of Transportation

Respondent (Respondent in Appeal)

Eric A. F. Grigg and James A. LeBer,
    for the appellant

Antonin I. Pribetic and Alex Redinger,
    for the respondent

Heard and released orally:
    February 17, 2021 by Video Conference

On appeal from the judgment of Justice
    Jonathon C. George of the Superior Court of Justice, dated April 27, 2020.

REASONS FOR DECISION

[1]

The outcome of the application turned on the interpretation
    of interrelated and somewhat complex provisions in standard form agreements
    entered into by the parties. The terms of the parties agreement were found in
    various documents, all of which were standard in the road construction
    industry.

[2]

We are in substantial agreement with the reasons
    of the application judge, reported at 2020 ONSC 2603 and, in particular, his
    observations at paras. 32 and 43-49. The appeal is dismissed. The respondent is
    entitled to costs of the appeal, fixed at $7,100, inclusive of disbursements
    and relevant taxes.

Doherty J.A.

S.E. Pepall J.A.

J.A. Thorburn J.A.


